Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on April 20, 2021.

Restrictions/Elections.
Applicant election of the following species:
Diclofenac as the OAT1 inhibitor, is acknowledged.

Status of Claims
Claims 3-5 are currently pending and are the subject of this office action..
Claims 3-5 are presently under examination.

Priority
	This application is a continuation of International Application No. PCT/US2020/014250, filed January 20, 2020, which claims priority as a continuation-in part of U.S. Patent Application 16/253,515, filed January 22, 2019.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	1) Claims 3-5 recite: “wherein the subject is being administered an OAT1 inhibitor and/or an OAT3 inhibitor to treat an associated disease or disorder”. 
What are the diseases or disorders that are associated with OAT1 inhibitors and/or OAT3 inhibitors?  Neither the specification nor the claims recite any disease or disorder that is associated with OAT1 inhibitors and/or OAT3 inhibitors.  The prior art also does not teach any disease or disorder that is associated with OAT1 inhibitors and/or OAT3 inhibitors.
The metes and bounds of the instant claims are not clearly defined.

Since Applicant elected the species diclofenac, as the OAT1 inhibitor, for prior art purposes, the assumption being made is that the disease being treated with the administration of the OAT1 inhibitor diclofenac is osteoarthritis.  


Who is the subject that is being administered dichlorphenamide that is not being administered the OAT1 inhibitor diclofenac?  Is the subject a different one than the one being administered dichlorphenamide and diclofenac? Or, is it the same? (i.e. comparing the same subject under different circumstances: in one case only dichlorphenamide is being administered, in the other case, both: dichlorphenamide and diclofenac are being administered?
If the subject is a different one, is the subject also suffering from hyperkalemic periodic paralysis and osteoarthritis?  Or is the subject that is being administered dichlorphenamide and not diclofenac suffering only from hyperkalemic periodic paralysis?  Is the subject being administered dichlorphenamide and not diclofenac also suffering from the side effects from the administration of dichlorphenamide?
In claim 3, does the phrase: ”such that the therapeutically effective amount of dichlorphenamide is reduced relative to a subject who is being administered dichlorphenamide and is not being administered the OAT1 inhibitor diclofenac” refer to the original therapeutically effective amount of dichlorphenamide administered? Or is it referring to the therapeutically effective amount of dichlorphenamide administered after adjusting the amount of dichlorphenamide? 
The specification does not disclose the therapeutically effective amount of dichlorphenamide that is required to administer to a patient suffering from hyperkalemic periodic paralysis and osteoarthritis (a disease or disorder being treated 
In the absence of any experimental data and guidance from the specification, unless there is any suggestion or evidence to the contrary, it is going to be assumed that any therapeutically effective amount of dichlorphenamide being administered by the prior art will satisfy the instant claim requirement that:” the therapeutically effective amount of dichlorphenamide is reduced relative to a subject who is being administered dichlorphenamide and is not being administered the OAT1 inhibitor diclofenac”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NOTE: for this rejection the assumption being made that the OAT1 inhibitor diclofenac (species elected by Applicant) is being administered.

s 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of osteoarthritis, does not reasonably provide enablement for any other disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect
to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation".

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apis. 1986) at 547 the court recited eight factors:
1-    the quantity of experimentation necessary,
2-    the amount of direction or guidance provided,
3-    the presence or absence of working examples,
4-    the nature of the invention,
5-    the state of the prior art,

7-    the predictability of the art, and
8-    the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1. The nature of the invention
Claims 3-5 recite “A method of administering dichlorphenamide, or a pharmaceutically acceptable salt thereof. to treat a disease chosen from primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, and related variants in a subject in need thereof, wherein the subject is being administered an organic anion transporter-1 (OAT1) inhibitor and/or an organic anion transporter-3 (OAT3) inhibitor to treat an associated disease or disorder, the method comprising: administering to the subject a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof,

2.    The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.
The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3.    The state and predictability of the art
A search of the prior art reveals that diclofenac is effective in treating osteoarthritis, rheumatoid arthritis and ankylosing spondylitis (see VOLTAREN® Prescribing Information by NOVARTIS (June 2015), under Indications and Usage on pages 5-6). There is no evidence that diclofenac can treat any disease other than osteoarthritis, rheumatoid arthritis and ankylosing spondylitis.
Further, there is no single drug that can effectively treat every known disease to mankind.

4.    The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure.
The instant claims recite the treatment of “an associated disease or disorder” with diclofenac, without specifying any disease or disorder, as such in its broadest interpretation any disease known to mankind is encompassed by the instant claims. It is well known that there is no single drug that can treat all known diseases to mankind.

5. The amount of direction or guidance provided and the presence or
absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.
In the instant case, the specification does not mention a single disease being treated by the administration of diclofenac.
The specification provides no guidance on which diseases, other than the ones taught by the prior art: osteoarthritis, rheumatoid arthritis and ankylosing spondylitis, can be effectively be treated with diclofenac.

6.    The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), there are no known drugs that can treat every known disease to mankind. Based on this, and since Applicant did not provide any evidence that diclofenac can treat any disease, the amount of direction or guidance and the presence or absence of working examples above) it will be expected that diclofenac will be ineffective in treating the majority of diseases, except for osteoarthritis, rheumatoid arthritis and ankylosing spondylitis.
So determining which disease, other than osteoarthritis, rheumatoid arthritis and ankylosing spondylitis, can be effectively be treated with the administration of diclofenac will require an enormous amount of biological assays in vitro and eventually in vivo in order to determine if diclofenac is effective in treating any disease, other than osteoarthritis, rheumatoid arthritis and ankylosing spondylitis.

7.    Conclusion
Accordingly, the inventions of claims 3-5 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEYEVIS™ Prescribing Information (August 2015) and VOLTAREN® Prescribing Information by NOVARTIS (June 2015).

NOTE: it is going to be assumed that the patients being administered dichlorphenamide and the OAT1 inhibitor diclofenac are patients also suffering from Primary hyperkalemic periodic paralysis, since dichlorphenamide is known to be effective in treating Primary hyperkalemic periodic paralysis and also suffering from 

For claims 3 the KEYEVIS™ prescribing information, teaches a method of treating primary hyperkalemic periodic  paralysis comprising the administration of a therapeutically effective amount of dichlorphenamide to subjects in need thereof.
The KEYEVIS™ prescribing information teaches a therapeutically effective dose of 50 mg once or twice a day with a maximum recommended dose of 200 mg per day (see under Dosage and Administration).
Further, the KEYEVIS™ prescribing information teaches that dichlorphenamide is associated with various side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls, as such the authors recommend in some cases to monitor the subjects for these symptoms and if necessary reducing the dose or discontinue the administration of dichlorphenamide (see section 5).

The KEYEVIS™ prescribing information does not teach that the subjects are being or are going to be administered the OAT1 inhibitor diclofenac.  However, the VOLTAREN® Prescribing Information teaches a method of treating osteoarthritis comprising the administration of diclofenac (see VOLTAREN® Prescribing Information by NOVARTIS (June 2015), under Indications and Usage on pages 5-6)

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: primary hyperkalemic 
 It will be further obvious to monitor the patients for signs and/or symptoms of toxicity caused by dichlorphenamide as described by the KEYEVIS™ prescribing information and if necessary adjust (i.e. reduce) the amount of dichlorphenamide being administered in order to decrease the symptoms of toxicity (caused by dichlorphenamide) in the patient being treated.

The prior art does not teach that the amount of dichlorphenamide being administered after the patient suffers side effects caused by dichlorphenamide is: “such that (the therapeutically effective amount of dichlorphenamide) is reduced relative to a subject who is being administered dichlorphenamide and is not being administered the OAT1 inhibitor diclofenac”.  However, the KEYEVIS™ prescribing information teaches that dichlorphenamide is associated with various side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls, as such the authors recommend in some cases to monitor the subjects for these symptoms and if necessary reducing the dose or discontinue the administration of dichlorphenamide (see section 5).  Further, as mentioned in the above 112(b) rejection, absent any indication from the specification regarding the amount of dichlorphenamide that “is reduced relative to a subject who is being administered dichlorphenamide and is not being administered the OAT1 inhibitor diclofenac”, any amount of dichlorphenamide will be considered to be in compliance with this requirement.
In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
 All this will result in the practice of claim 3 with a reasonable expectation of success.












For claims 4 the KEYEVIS™ prescribing information, teaches a method of treating primary hyperkalemic periodic  paralysis comprising the administration of a therapeutically effective amount of dichlorphenamide to subjects in need thereof.
The KEYEVIS™ prescribing information teaches a therapeutically effective dose of 50 mg once or twice a day with a maximum recommended dose of 200 mg per day (see under Dosage and Administration).
Further, the KEYEVIS™ prescribing information teaches that dichlorphenamide is associated with various side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls, as such the authors recommend in some cases to monitor the subjects for these symptoms and if necessary reducing the dose or discontinue the administration of dichlorphenamide (see section 5).

The KEYEVIS™ prescribing information does not teach that the subjects are being or are going to be administered the OAT1 inhibitor diclofenac.  However, the VOLTAREN® Prescribing Information teaches a method of treating osteoarthritis comprising the administration of diclofenac (see VOLTAREN® Prescribing Information by NOVARTIS (June 2015), under Indications and Usage on pages 5-6)

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: primary hyperkalemic periodic paralysis and osteoarthritis, a composition comprising a therapeutically 
 It will be further obvious to monitor the patients for signs and/or symptoms of toxicity caused by dichlorphenamide as described by the KEYEVIS™ prescribing information and if necessary adjust (i.e. reduce) the amount of dichlorphenamide being administered in order to decrease the symptoms of toxicity (caused by dichlorphenamide) in the patient being treated.

The prior art does not teach that: “the therapeutically effective amount of dichlorphenamide is reduced relative to a subject who is being administered dichlorphenamide and is not being administered the OAT1 inhibitor diclofenac”.  However, the KEYEVIS™ prescribing information teaches that dichlorphenamide is associated with various side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls, as such the authors recommend in some cases to monitor the subjects for these symptoms and if necessary reducing the dose or discontinue the administration of dichlorphenamide (see section 5).  Further, as mentioned in the above 112(b) rejection, absent any indication from the specification regarding the amount of dichlorphenamide that “is reduced relative to a subject who is being administered dichlorphenamide and is not being administered the OAT1 inhibitor diclofenac”, any amount of dichlorphenamide will be considered to be in compliance with this requirement.
Finally, the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the therapeutically effective amount In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
 All this will result in the practice of claim 4 with a reasonable expectation of success.


For claim 5, the prior art does not teach the method “further comprising informing the subject that co-administration of the dichlorphenamide and the OAT1 substrate diclofenac may result in increased exposure to dichlorphenamide”.
However the phrase: “co-administration of the dichlorphenamide and the OAT1 substrate diclofenac may result in increased exposure to dichlorphenamide”, does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method of treating primary hyperkalemic periodic paralysis and of osteoarthritis comprising the administration of a composition comprising therapeutically effective amounts of dichlorphenamide and diclofenac and adjusting the amount of dichlorphenamide if side effects occur”.

(A)    “ adapted to ” or “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481,1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’I Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “co-administration of the dichlorphenamide and the OAT1 substrate diclofenac may result in increased exposure to dichlorphenamide" appears to be the result of the process made obvious by the prior art: “a method of treating primary hyperkalemic periodic paralysis and of osteoarthritis comprising the administration of a composition comprising therapeutically effective amounts of dichlorphenamide and diclofenac and adjusting the amount of dichlorphenamide if side effects occur”, e. g. the 
Further, MPEP 2112.01 III states that:
“The court has extended the rationale in the printed matter cases, in which, for example, written instructions are added to a known product, to method claims in which "an instruction limitation" (i.e., a limitation "informing" someone about the existence of an inherent property of that method) is added to a method known in the art. King Pharmaceuticals, /no. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). Similar to the inquiry for products with printed matter thereon, for such method cases the relevant Inquiry Is whether a new and unobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food. id.. The court held that the relationship was nonfunctional because “informing a patient about the benefits of a drug in no way transforms the process of taking the drug with food." id.  That is, the actual method of taking a drug with food is the same regardless of whether the patient is Informed of the benefits, id. "In other words, the “informing” limitation in no way depends on the method and the method does not depend on the “informing” limitation.” id. (citing in re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also in re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).”
In the instant case, informing a patient that the “co-administration of the dichlorphenamide and the OAT1 substrate diclofenac may result in increased exposure to dichlorphenamide”, in no way transforms the process of treating primary hyperkalemic periodic paralysis and osteoarthritis comprising the administration of dichlorphenamide and diclofenac.

All this will result in the practice of claim 5 with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-33 of copending Application No. 16/253,515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Application claim a method of treating primary hyperkalemic periodic paralysis and a disease associated with an OAT1 inhibitor comprising the administration of a therapeutically effective amount of dichlorphenamide and a OAT1 inhibitor.



Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 27, 2021.